                  Case 20-10553-CSS              Doc 760-6       Filed 07/08/20        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 7

ART VAN FURNITURE, LLC, et al.,1                               Case No. 20-10553 (CSS)

                                      Debtors.                 (Jointly Administered)

                                                               Re: Docket No. ___

 ORDER GRANTING MOTION OF CENTURYLINK COMMUNICATIONS, LLC TO
COMPEL DEBTORS TO ASSUME OR REJECT CONTRACTS AND FOR APPROVAL
   OF ADMINISTRATIVE EXPENSE CLAIM OR, IN THE ALTERNATIVE, FOR
                RELIEF FROM THE AUTOMATIC STAY

           Upon the motion (the “Motion”)2 of CenturyLink to enter an order (i) compelling the

Debtors and Trustee to assume or reject Debtors’ Agreements, telecommunications goods and

services, and accounts with CenturyLink pursuant to Bankruptcy Code Section 365(d)(2), (ii)

allowing and directing the immediate payment of its administrative expense claim under

Bankruptcy Code Sections 503(b)(1)(A) and 365(d)(5), and/or (iii) in the alternative, for relief

from the automatic stay pursuant to Bankruptcy Code Section 362(d), all as more fully set forth

in the Motion; and the Court having jurisdiction to decide the Motion and grant the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and venue being proper before the

Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief requested

in the Motion having been provided in accordance with the Local Rule 9013-1 and the Federal


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
former headquarters was: 6500 East 14 Mile Road, Warren Michigan 48092.

2
    Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Motion.
              Case 20-10553-CSS        Doc 760-6      Filed 07/08/20    Page 2 of 3




Rules of Bankruptcy Procedure; and such notice having been adequate and appropriate under the

circumstances, and it appearing that no other or further notice need be provided; and the Court

having held a hearing to consider the relief requested in the Motion (the “Hearing”); and upon

the record of the Hearing, and upon all of the proceedings had before the Court; and the Court

having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and upon all of the proceedings had before the Court and after due

deliberation and sufficient cause appearing therefore,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted to the extent set forth herein.

       2.      The Debtors and Trustee shall assume or reject the Agreements and respective

telecommunications goods and services and accounts on or before ________________;

       3.      In the event the Debtors and Trustee assume the Agreements and respective

telecommunications goods and services, the Debtors and Trustee shall cure all defaults upon

assumption;

       4.      In the event the Debtors and Trustee reject the Agreements and respective

telecommunications goods and services and accounts, the Debtors and Trustee shall surrender

CenturyLink’s equipment, if any, no later than by ___________________;

       5.      All unpaid post-petition expenses are deemed an allowed administrative expense

claim and the Debtors and Trustee shall make immediate payment of the allowed administrative

expense;

       6.      In the event the Debtors and Trustee fail to comply with any of the provisions of

this Order or the Debtors and Trustee reject the Agreements and respective telecommunications

goods and services and accounts, the automatic stay is lifted to permit CenturyLink to enforce its



                                                2
             Case 20-10553-CSS         Doc 760-6      Filed 07/08/20     Page 3 of 3




rights and remedies under the Agreements including, but not limited to, terminating the

Agreements and accounts and recovering its equipment, if any;

       7.      Further, this Order lifting the stay is effective immediately notwithstanding the

provisions of Bankruptcy Rule 4001(a)(3); and

       8.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.




                                                3
